PER CURIAM HEADING








                                        NO.
12-07-00161-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
§          APPEAL
FROM THE 369TH
 
EX PARTE: BARRY EUGENE
BROOKS §          JUDICIAL
DISTRICT COURT OF
 
§          RUSK
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            On April 30,
2007, Appellant Barry Eugene Brooks filed a notice of appeal evidencing his
intent to appeal the trial court’s denial of his petition for writ of habeas
corpus.  On May 7, 2007, this court
notified Appellant, pursuant to rule of appellate procedure 37.2, that the
clerk’s record received in this appeal does not show the jurisdiction of this
court because it does not contain an appealable order relating to his habeas
petition.  Appellant was further notified
that the appeal would be dismissed unless, on or before June 6, 2007, the clerk’s
record was amended to show the jurisdiction of this court. 
            The deadline
for amending the clerk’s record in this appeal has passed, and Appellant has
not complied with this court’s May 7 notice. 
Accordingly, this appeal is dismissed  for want of jurisdiction.  See
Tex. R. App. P. 44.3.
Opinion delivered June 13,
2007.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
(DO NOT PUBLISH)